         Case 7:16-cr-00832-KMK Document 245 Filed 09/12/20 Page 1 of 1


                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York


                                                       United States Courthouse
                                                       300 Quarropas Street
                                                       White Plains, New York 10601


                                                       September 12, 2020
BY ECF
The Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

               Re:     United States v. Nicholas Tartaglione, S4 16 Cr. 832 (KMK)

Dear Judge Karas:

        The Government respectfully submits this letter in response to the above-referenced
defendant’s September 12, 2020 letter regarding conditions at the Metropolitan Correctional
Center in Manhattan (the “MCC”). In that letter, defense counsel claims that yesterday the
defendant was placed in a cell without a working toilet and was given a bucket to use instead of a
toilet. As soon as the Government received the ECF notification of defense counsel’s letter, the
Government immediately called the Warden at the MCC, who immediately sent two MCC staff
members to inspect the defendant’s cell. Those MCC staff members reported to the MCC Warden
that there is in fact a working toilet in the defendant’s cell. The staff members tested that toilet’s
flushing ability and confirmed that the toilet does in fact flush, but noted that the flush appeared
weak. In response, the MCC Warden called the institution’s on-call plumber to immediately
service that toilet. According to the MCC Warden, the defendant never notified any MCC staff
member of any issue regarding his toilet.

       The Government notes that it only learned of the defendant’s complaint through defense
counsel’s filing on ECF. Had defense counsel immediately called the undersigned to report this
concern, as the Government has repeatedly requested, this issue could have been looked into even
more expeditiously. The Government will inquire of MCC legal counsel whether the defendant
may receive his books and newspapers under the institution’s quarantine policy.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       Acting United States Attorney

                                                 By:            /s/
                                                       Maurene Comey & Jason Swergold
                                                       Assistant United States Attorneys
cc:    All counsel of record (by ECF)
